Citation Nr: 0734901	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  06-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied service connection for a heart 
condition and high cholesterol.  

The veteran testified at a video conference hearing before 
the undersigned Administrative Law Judge in April 2006; the 
hearing transcript has been associated with the claims file.  

The issue of entitlement to service connection for a heart 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Elevated cholesterol constitutes a laboratory finding and is 
not a disease or disability under VA law and regulations.


CONCLUSION OF LAW

High cholesterol does not constitute a disability which was 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 4.117 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any notice failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, VA treatment records 
and private treatment records, and a video hearing transcript 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including 
arteriosclerosis and cardiovascular-renal disease (to include 
hypertension), may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. 38 C.F.R. § 4.1. See 
also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  It must be noted that a 
symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In the present case, the veteran's service medical records 
show that he was evaluated for high cholesterol in July 1991 
prior to his discharge, and that he was assessed with 
hyperlipidemia.  Navy hospital records submitted by the 
veteran, dated in July 1991, also reflect high cholesterol 
levels.  These findings were referenced on the veteran's July 
1991 separation examination report.  
 
VA and private treatment records show that the veteran 
continues to have high cholesterol and hyperlipidemia.  

Hyperlipidemia is a general term for elevated concentrations 
of any or all of the lipids in the plasma, such as 
hypertriglyceridemia, hypercholesterolemia, and so on.  These 
terms, by definition, reflect an excessive level of 
triglycerides or cholesterol in the blood.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 880, 883, and 890 (30th ed. 
2003).  

In other words, high cholesterol or hyperlipidemia are 
laboratory findings and not disabilities for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities. They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used for 
VA purposes refers to impairment of earning capacity. See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record to suggest that the veteran's 
high cholesterol, in and of itself, causes any impairment of 
earning capacity.  While elevated cholesterol may be evidence 
of an underlying disability or may later cause disability, 
service connection may not be granted for a laboratory 
finding.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of a 
present disability there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); 
see 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Accordingly, because high cholesterol does not constitute a 
current disability for which service connection may be 
granted, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for high 
cholesterol, and the appeal must be denied.


ORDER

Service connection for high cholesterol is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The veteran has not yet been afforded a VA examination.  
Service medical records show that the veteran was evaluated 
for high cholesterol and hyperlipidemia in service.  The 
veteran also asserts that he was having chest pain in 
service, and points to a service medical record dated in 
January 1988 in which he complained of "heart burn", 
described as burning in the chest area which was non-
radiating and without signs of labored breathing.  The 
assessment at the time was to rule out heartburn.  The 
veteran has a current heart condition, and in an April 2004 
opinion, the veteran's private treating physician indicated 
that coronary atherosclerosis may be related to service.  
Thus, the Board finds that a VA examination is necessary 
determine if the veteran's has any current heart condition 
etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination within the appropriate 
specialty to identify all current heart 
conditions and determine whether any 
identified heart conditions are 
etiologically related to service.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should review 
the entire claims file, and should 
specifically comment on findings in the 
veteran's service medical records and on 
an April 2004 opinion from Dr. J.W.R.  
The examiner should identify all current 
heart conditions; should state whether it 
is at least as likely as not that such 
conditions were manifest in service; and 
should state whether it is at least as 
likely as not that arteriosclerosis or 
cardiovascular-renal disease (to include 
hypertension), if present, manifested to 
a compensable degree within one year of 
separation from service. 

Note: The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

2.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence. 
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


